EXHIBIT 10.8

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

99 Park Avenue, 16th Floor

New York, New York 10016

 

 

December 19, 2007

 

To:

Dan Brecher

 

Re: Deferral of Repayment of Loan

 

Dear Dan:

 

This letter is intended to confirm our agreement with you regarding the deferral
of certain monies that you, individually, have previously advanced to Terra
Energy & Resource Technologies, Inc. (the “Company”) and its subsidiaries and
related entities (collectively, with the Company, the “Affiliated Entities”). As
you have been informed by us, the Company expects to enter into a Securities
Purchase Agreement with at third party, Esterna Ltd, which is anticipated to
close in December 2007 (the “Purchase Agreement”). As a material inducement to
Esterna to enter into the Purchase Agreement and other good and valuable
consideration the receipt of which is hereby acknowledged, the Affiliated
Entities confirm with you our agreement regarding the repayment of such monies.
As of September 30, 2007, we owe you $295,322 for monies that you have
previously advanced to the Company, without including any mutually agreeable
interest thereon, if any, together with such additional advances as you may make
or pay, but we agree you are not required by us to make or pay any such amounts
in the future, and any such payments by you are and have been purely voluntary
on your part (the “Loan Amount”). The Affiliated Entities will not repay the
Loan Amount out of the funds being paid by Esterna pursuant to the Purchase
Agreement, but will pay you the Loan Amount, with any mutually agreeable
interest at rates currently paid by the Company to third parties, as monies
become available, out of future monies either raised by the Affiliated Entities
or monies received by the Affiliated Entities as revenue at the rate of 8% of
such monies raised or received until the Loan Amount is fully repaid. Except as
provided above, such repayment shall not commence until June 1, 2008. Nothing
herein shall prohibit the Board of Directors of the Company from authorizing
repayment of all or part of the Loan Amount prior to June 1, 2008.

 

The terms hereof, our understanding and your deferral, are subject to the
closing of the transaction contemplated by the Purchase Agreement. This
agreement shall be enforced, governed by and construed in accordance with the
laws of the State of New York, and enforced in the courts located in the New
York County in the State of New York.

 

Sincerely,

 

Terra Energy & Resource Technologies, Inc.

(on behalf of itself and the Affiliated Entities)

 

By: /s/ Dmitry Vilbaum

 

Name:

Dmitry Vilbaum

 

Title:

Chief Executive Officer and Director

 

Agreed to and confirmed:

 

/s/ Dan Brecher

Dan Brecher

 

 

 

 